—In an action, inter alia, for a judgment declaring that the defendant’s refusal to consent to a proposed sublease is unreasonable, the defendant appeals from an order of the Supreme Court, Kings County (Garson, J.), dated June 7, 2000, which granted that branch of the plaintiffs motion which was, in effect, for summary judgment declaring that the defendant’s refusal to consent to the plaintiffs sublease was unreasonable, and deemed the defendant to have given its consent thereto.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Supreme Court, Kings County, for the entry of an appropriate judgment.
Contrary to the defendant’s contention, “Additional Rider No. 3” to the parties’ lease did not bar the plaintiff from commencing this action when it did, as that provision places no restriction on the plaintiffs right to seek judicial intervention.
The defendant’s remaining contention is also without merit. Bracken, J. P., Santucci, Altman and Florio, JJ., concur.